Citation Nr: 1106841	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease (DDD) of the lumbar spine, status post 
L4-L5 laminectomy and fusion (lumbar spine disability), to 
include entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from February 1988 to September 
2008.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision issued in December 
2008 by the Salt Lake City RO as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is to 
help ensure a smooth transition from military to civilian status 
by allowing service members to file pre-discharge claims for 
disability compensation with VA.  In order to facilitate the 
quick processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that additional 
development is warranted.

In an April 2009 notice of disagreement (NOD), the Veteran 
disagreed with the initial disability rating assigned for his 
lumbar spine disability, noting that the VA pre-discharge 
examiner did not use any measuring device during range of motion 
(ROM) testing, that he needs a cane to walk most days, that he 
cannot find any employment because of his back pain, and that he 
still has no relief following physical therapy, use of a TENS 
unit and medication.  Similarly, on a July 2009 VA Form 9, the 
Veteran asserts that his limited ROM and pain level keeps him 
from earning a living and his back warrants much more than a 20 
percent rating.  During a September 2010 VA examination, he 
reported that he last worked in September 2008 as a security 
guard and that due to lower back pain he was unable to work.  

Thus, the Board finds that the evidence of record raises the 
issue of entitlement to a TDIU due to the Veteran's service-
connected lumbar spine disability.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In this case, the Veteran does not meet the 
objective, minimum percentage requirements, set forth in 38 
C.F.R. § 4.16(a) (2010).  However, the Board may not assign an 
extraschedular TDIU in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation, 
under the provisions of 38 C.F.R. § 4.16(b) (2010), when the 
issue either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).  Accordingly, an opinion is needed as to whether, without 
regard to his age or the impact of any nonservice-connected 
disabilities, the Veteran's service-connected disabilities alone, 
or together, render him unable to secure and/or follow a 
substantially gainful occupation.  

Moreover, the Veteran has not submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability.  On remand, the Veteran will be asked to 
complete VA Form 21-8940 so that VA will have information 
concerning employment.  If the Veteran returns a VA Form 21-8940 
with sufficient employment information, a VA Form 21-4192, 
Request for Employment Information in Connection with Claim for 
Disability Benefits, should be sent to his former employer(s).

In addition, there appears to be conflicting evidence as to the 
severity of the Veteran's lumbar spine disability.  The Board 
notes that the average ROM figures listed on the June 2008 
Physical Evaluation Board (PEB) examination report-forward 
flexion of 30 degrees, extension of 5 degrees, right lateral 
flexion of 10 degrees, left lateral flexion of 11 degrees, and 
bilateral rotation of 30 degrees-vastly different from those 
listed a month later on the VA pre-discharge examination report-
forward flexion of 70 degrees, extension of 20 degrees, bilateral 
lateral flexion of 20 degrees, and bilateral rotation of 20 
degrees with moderate to severe discomfort.  Moreover, in his 
NOD, the Veteran claims that the July 2008 VA examiner did not 
use any kind of measuring device and that he has so much pain 
that he can barely stand up straight and can bend over hardly.  
As a result, he was reexamined in September 2009.  But the 
September 2009 VA examiner indicated that it was very difficult 
to assess ROM, noting that the Veteran refused to perform due to 
guarding and pain even without movement.  Thus, this examiner 
felt that the Veteran's symptoms of pain, decreased ROM and 
guarding present on examination seemed inconsistent with a 
diagnosis of DDD status post laminectomy and the result of a 
recent 2009 magnetic resonance imaging (MRI).  Thus, the Veteran 
should be scheduled for a new examination, along with a review of 
the claims file by the examiner, following the association of 
outstanding VA medical records.  The Veteran is hereby notified 
that failure to report to any scheduled examination or to 
cooperate, without good cause, may result in a denial of his 
higher initial rating/TDIU claim.  See 38 C.F.R. § 3.655(b) 
(2010).

The readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the last 
adjudication of the claim.  Further, VA should also document 
consideration of whether "staged rating" (assignment of different 
ratings for distinct periods of time, consistent with the facts 
found) pursuant to decision in Fenderson v. West, 12 Vet. App. 
119, 126 (1999), or referral for an extraschedular rating, and/or 
a TDIU is warranted for the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the VA Northern California Health Care 
System, since September 15, 2009.  All 
records and/or responses received should be 
associated with the claims file.

2.  Send to the Veteran and his 
representative, a letter requesting that the 
Veteran provide information and, if 
necessary, authorization, to enable VA to 
obtain any additional evidence pertinent to 
the higher rating/TDIU claim on appeal.  
Explain the type of evidence that is the 
Veteran's ultimate responsibility to submit 
to substantiate entitlement to a TDIU and 
what VA will do.  In particular, specifically 
request that the Veteran sign, complete and 
submit a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based 
on Unemployability, so that VA will have 
information concerning his past employment.  
If the Veteran returns a VA Form 21-8940 with 
sufficient former employment information, a 
VA Form 21-4192, Request for Employment 
Information in Connection with Claim for 
Disability Benefits, should be sent to his 
former employer(s).  All records and 
responses received should be associated with 
the claims file.  If any records sought are 
not obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After completion of 1 and 2 above, 
schedule the Veteran for a VA orthopedic 
examination.  The entire claims file must be 
made available to the examiner designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, if warranted) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The orthopedic examiner should conduct ROM 
testing of the lumbar spine (expressed in 
degrees, with and without pain).  The 
examiner should also render specific findings 
as to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low back.  
If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  The examiner 
should also indicate whether there is any 
ankylosis of the spine, and if so, whether 
such is favorable or unfavorable, and the 
extent of such ankylosis.

With regard to the Veteran's DDD, the 
examiner should render findings as to the 
existence and frequency of any incapacitating 
episodes (i.e., a period of acute signs and 
symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-month 
period, the Veteran's incapacitating episodes 
had a total duration of (a) at least 2 weeks 
but less than 4 weeks; (b) at least 4 weeks 
but less than 6 weeks; or (c) at least 6 
weeks.

In particular, the examiner should describe 
the impact of the Veteran's service-connected 
lumbar spine disability on his occupational 
and social functioning, and specifically 
opine as to the severity of this disability 
either alone, or together with his other 
service-connected disabilities, renders him 
unable to secure and/or follow a 
substantially gainful occupation without 
regard to age or nonservice-connected 
disabilities.  The Veteran is also service 
connected for anxiety disorder, right lower 
extremity radiculopathy, and left varicocele.  
The examiner should comment on the Veteran's 
education and work experience in discussing 
his employability.  If the Veteran is 
unemployable due to his service-connected 
disability(ies), the examiner should indicate 
the time of onset.

The examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed report.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason(s) why.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim for a higher initial rating for the 
Veteran's lumbar spine disability, and 
adjudicate entitlement to a TDIU, in light of 
all pertinent evidence and legal authority.  
The VA should document its consideration of 
whether: (1) "staged rating," pursuant to the 
Fenderson decision, cited to above, (2) 
referral for an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b), and 
(3) a TDIU on a schedular basis or referral 
on an extraschedular basis, under the 
provisions of 38 C.F.R. § 4.16(a) and (b), 
respectively, pursuant to the Rice decision, 
cited to above, are warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


